 1                              UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3
 4   J & J SPORTS PRODUCTIONS, INC.,           )
                                               )
 5                        Plaintiff,           )     Case No.: 2:18-cv-00749-GMN-VCF
 6         vs.                                 )
                                               )     ORDER OF DISMISSAL BY COURT FOR
 7   FLOR DE MARIA CAMPOS,                     )     WANT OF PROSECUTION
                                               )
 8                        Defendant.           )
 9                                             )

10         This action has been pending in this Court for more than two-hundred-seventy (270)

11   days without any proceeding having been undertaken during such period.

12         Accordingly,

13         IT IS HEREBY ORDERED that the above entitled action is DISMISSED

14   WITHOUT PREJUDICE for want of prosecution pursuant to the provisions of D. Nev. Local

15   Rule 41-1.

16         DATED this _____
                        17 day of December, 2019.

17
18
19                                                 ___________________________________
                                                   Gloria M. Navarro, Judge
20                                                 United States District Court
21
22
23
24
25


                                             Page 1 of 1
